In support of the motion for rehearing appellant has filed a brief in which are found statements regarding evidence heard upon the motion for new trial. We have no reason to doubt the accuracy of such statements but are not authorized to consider them. This court is controlled only by those things properly contained in the record.
The authorities cited in the original opinion will be found to refer to many others which amply support the propositions under which they were cited.
The motion for rehearing is overruled.
Overruled. *Page 567